Exhibit 10.27

ADVISORY TERMINATION AGREEMENT AND MUTUAL RELEASE

by and among

APARTMENT TRUST OF AMERICA, INC.,

APARTMENT TRUST OF AMERICA HOLDINGS, L.P.

ROC REIT ADVISORS, LLC,

STANLEY J. OLANDER,

GUSTAV G. REMPPIES, AND

DAVID CARNEAL



--------------------------------------------------------------------------------

ADVISORY TERMINATION AGREEMENT AND MUTUAL RELEASE

This Advisory Termination Agreement and Mutual Release (this “Agreement”), is
entered into as of August 3, 2012 by and among Apartment Trust of America, Inc.,
a Maryland corporation (“ATA”), Apartment Trust of America Holdings, L.P., a
Virginia limited partnership (“ATA Holdings”), ROC REIT Advisors, LLC, a
Virginia limited liability company (the “Advisor”), Stanley J. Olander, an
individual residing in Richmond, Virginia (“Olander”), Gustav G. Remppies, an
individual residing in Richmond, Virginia (“Remppies”), and David Carneal, an
individual residing in Richmond, Virginia (“Carneal”).

WHEREAS, ATA, ATA Holdings and the Advisor have entered into that certain
Advisory Agreement, dated February 25, 2012 (the “Advisory Agreement”), pursuant
to which the Advisor is responsible for the managing the business and affairs of
ATA and ATA Holdings; and

WHEREAS, ATA and ATA Holdings have entered into that certain Master Contribution
and Recapitalization Agreement with Elco Landmark Residential Holdings, LLC and
Elco Landmark Residential Management LLC, dated of even date herewith, together
with a series of related agreements, pursuant to which, among other things, ATA
and ATA Holdings will acquire a substantial portfolio of properties, two outside
investors will make a substantial cash investment in ATA and certain changes
will be effectuated with respect to the composition of ATA’s Board of Directors
and management team (the “Recapitalization Agreement”); and

WHEREAS, ATA’s Board of Directors has determined, pursuant to Section 13 of the
Advisory Agreement, that it is in the best interests of ATA and ATA Holdings to
internalize their management by terminating the Advisory Agreement and by
employing all of the employees of the Advisor (the “Internalization”); and

WHEREAS, pursuant to Section 18 of the Advisory Agreement, ATA has the right to
terminate the Advisory Agreement upon completing the Internalization; and

WHEREAS, in accordance with the terms of this Agreement, the Advisory Agreement
shall be terminated immediately upon the Effective Time (as defined below); and

WHEREAS, the parties to this Agreement wish to enter into the mutual releases
contained in this Agreement in connection with the termination of all of the
Advisory Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, the parties agree as
follows:

SECTION 1. TERMINATION OF ADVISORY AGREEMENT.

1.1 Termination of Advisory Agreement. ATA, ATA Holdings and the Advisor agree,
acknowledge, understand and confirm that the Advisory Agreement shall be
terminated without any further action on the part of any of ATA, ATA Holdings or
the Advisor, effective as of the completion of the Initial Closing, as that term
is defined in the Recapitalization Agreement (the “Effective Date”), subject to
receipt by the Advisor of the Acquisition Fees payable to the Advisor pursuant
to the Advisory Agreement with respect to the Contribution transactions
contemplated under the Recapitalization Agreement as described in Section 2
below.



--------------------------------------------------------------------------------

SECTION 2. PAYMENT OF FEES.

2.1 At the Effective Time, ATA Holdings shall pay to the Advisor an Acquisition
Fee, as that term is defined in the Advisory Agreement, in the amount of
$4,000,000, payable in cash with respect to the acquisition by ATA Holdings of
all of the Contributed Properties pursuant to the Recapitalization Agreement and
each of the Contribution Agreements referenced therein.

SECTION 3. RELEASE OF PARTIES.

3.1 Release of Parties. In consideration of the mutual promises and releases
contained in this Agreement, each of the parties hereto, on behalf of it or
himself, and any and all of their respective successors-in-interest, affiliates,
assigns, heirs, insurers, executors, officers, directors, agents, employees,
attorneys, parent companies, subsidiaries, administrators, principals,
shareholders, representatives, partners, joint venturers,
predecessors-in-interest, trusts, trustors, trustees, beneficiaries, and all
others who may take any interest in the matters or agreements described herein,
irrevocably, completely, and forever release, acquit and discharge all of the
other parties hereto, and any and all of their respective
successors-in-interest, affiliates, assigns, heirs, insurers, executors,
officers, directors, agents, employees, attorneys, parent companies,
subsidiaries, administrators, principals, shareholders, representatives,
partners, joint venturers, predecessors-in-interest, trusts, trustors, trustees
and beneficiaries and all others who may take any interest in the matters or
agreements described herein from all claims, causes of action, demands, losses
or damages of any kind, whether based on contract, tort, statutory or other
legal or equitable theory of recovery, whether now known or unknown, suspected
or unsuspected, existing, claimed to exist or which can ever hereinafter exist
from the beginning of time through the date of this Release not involving acts
or omissions constituting fraud or intentional or criminal misconduct or gross
negligence; provided, however, that the release (the “Release”) contained in
this Section 3.1 shall not relate to any claims, demands, suits, actions or
causes of action (i) arising as a result of a breach of this Agreement or
(ii) arising under the Recapitalization Agreement or under any document or
agreement executed contemporaneously with, or in connection with the
transactions contemplated by, the Recapitalization Agreement; and provided
further, however, that the Release shall not relate to any claims, demands,
suits, actions or causes of action as between ATA and ATA Holdings. For purposes
of this Section 3.1, the term “all claims” means all existing demands, claims
and causes of action, known or unknown, pending or threatened, and for all
existing known and unknown damages and remedies. Under this definition, “all
claims” includes, but is not limited to, all claims, demands, lawsuits, debts,
accounts, covenants, agreements, liabilities, obligations, losses, costs, fees,
expenses, remedies, fines, penalties, sanctions and causes of action of any
nature, whether in contract or in tort, or based upon common law, or arising
under or by virtue of any judicial decision, statute or regulation, for past,
present, known, and unknown injuries, property or economic damage, and all other
losses and damages of any kind, including but not limited to the following: all
actual damages; all exemplary and punitive damages; all penalties of any kind,
including without limitation any tax liabilities or penalties; all declaratory
and/or injunctive relief; consequential damages; and pre-judgment and
post-judgment interest, costs and attorneys’ fees. This definition further
includes, but is not limited to, all damages, all remedies, and all claims,
demands, and causes of action that are now recognized by law or that may be
created or recognized in the future in any manner, including without limitation
by statute, regulation, or judicial decision.

3.2 Indemnification Agreements and D&O Insurance. Each of ATA and ATA Holdings
acknowledges and agrees that nothing in this Agreement (including, without
limitation, the Release), or in any other prior or contemporaneous contract,
agreement, document or understanding, shall affect or apply to the respective
rights of Olander, Remppies and Carneal under (i) those certain Indemnification
Agreements by and between ATA and each such individual, dated March 16, 2010,
and (ii) insurance maintained by ATA for its directors and officers. Without
limiting the generality of the foregoing, each of ATA and ATA Holdings
acknowledges and agrees that the Release shall not prevent Olander,

 

2



--------------------------------------------------------------------------------

Remppies or Carneal from contesting the applicability of any such
indemnification provision or insurance coverage. ATA agrees that it shall
continue to indemnify and hold Olander, Remppies and Carneal harmless to the
maximum extent permitted by Section 2-418 of the Maryland General Corporation
Law or its successor statute.

SECTION 4. REPRESENTATIONS AND WARRANTIES. As an inducement to each of the
parties hereto to enter into this Agreement and agree to the Release, each party
hereby represents and warrants, to the extent applicable, to each other party,
as of the date hereof, as follows:

4.1 Authority of ATA. ATA has the necessary corporate power and authority to
execute and deliver this Agreement and to complete the transactions contemplated
hereby. ATA has taken all action required by law and its governing documents to
authorize ATA’s execution, delivery and performance of this Agreement. ATA has
duly and validly executed and delivered this Agreement and, assuming the due
authorization, execution and delivery of this Agreement by all of the other
parties hereto, this Agreement constitutes the legal and valid binding
obligations of ATA enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

4.2 Authority of ATA Holdings. ATA Holdings has the necessary partnership power
and authority to execute and deliver this Agreement and to complete the
transactions contemplated hereby. ATA Holdings has taken all action required by
law and its governing documents to authorize ATA Holdings’ execution, delivery
and performance of this Agreement. ATA Holdings has duly and validly executed
and delivered this Agreement and, assuming the due authorization, execution and
delivery of this Agreement by all of the other parties hereto, this Agreement
constitutes the legal and valid binding obligations of ATA Holdings enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

4.3 Authority of the Advisor. The Advisor has the necessary limited liability
company power and authority to execute and deliver this Agreement and to
complete the transactions contemplated hereby. The Advisor has taken all action
required by law and its governing documents to authorize the Advisor’s
execution, delivery and performance of this Agreement. The Advisor has duly and
validly executed and delivered this Agreement and, assuming the due
authorization, execution and delivery of this Agreement by all of the other
parties hereto, this Agreement constitutes the legal and valid binding
obligations of the Advisor enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

4.4 Authority of Olander, Remppies and Carneal. Each of Olander, Remppies and
Carneal individually represents and warrants as to himself that he has the
necessary authority to execute and deliver this Agreement and to complete the
transactions contemplated hereby. Each of Olander, Remppies and Carneal has duly
and validly executed and delivered this Agreement and, assuming the due
authorization, execution and delivery of this Agreement by all of the other
parties hereto, this Agreement constitutes the legal and valid binding
obligations of each of Olander, Remppies and Carneal enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to creditors’ rights generally and to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

3



--------------------------------------------------------------------------------

4.5 No Assignment of Claims. Each of the parties hereby represents and warrants
to each other party that it or any of its respective parents, subsidiaries,
affiliates, shareholders, members, officers, directors, employees, agents,
attorneys, predecessors, successors, assigns or representatives has not assigned
or transferred, or purported to assign or transfer, to any person, firm,
partnership, corporation or entity whatsoever, any rights, rights to
indemnification, causes of action, suits, debts, dues, sums of money, accounts,
attorneys’ fees, costs, expenses, reckonings, liens, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, claims, demands or liability
released pursuant to this Release. Each of the parties hereby agrees to
indemnify, defend and hold harmless each of the other parties from and against
any such claims, damages or liabilities in any way arising from, connected with
or related to any such assignment or transfer or purported assignment or
transfer.

SECTION 5. MISCELLANEOUS.

5.1 Governing Law. This Agreement and the legal relations thus created between
the parties hereto shall be governed by and construed under and in accordance
with the laws of the Commonwealth of Virginia, applicable to agreements made and
to be performed entirely therein, without regard to conflict of laws provisions
thereof that would apply the law of any other jurisdiction.

5.2 Entire Agreement; Modification; Headings. This Agreement embodies the entire
agreement of the parties respecting the matters within its scope, and supersedes
all prior discussions, agreements and understandings of the parties hereto with
respect to such subject matter. This Agreement and the Release contained herein
shall not be amended, supplemented, rescinded or otherwise modified, nor may any
provision hereof be waived or terminated, except by a written instrument signed
by all of the parties. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

5.3 Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition, nor shall any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times.

5.4 Severability. In the event that a court of competent jurisdiction determines
that any portion of this Agreement is in violation of any statute or public
policy, only the portions of this Agreement that violate such statute or public
policy shall be stricken. All portions of this Agreement that do not violate any
statute or public policy shall continue in full force and effect. Further, any
court order striking any portion of this Agreement shall modify the stricken
terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

5.5 Invalidity. If any provision in this Agreement or the Release is held to be
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement or the Release, as the case may be, will remain in
full force and effect. Any provision of this Agreement or the Release, as the
case may be, held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable

5.6 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

5.7 Further Assurances. Each of the parties shall execute and deliver all such
further documents and instruments and do all acts and things as may be required
to carry out the full intent and purpose of this Agreement and the Release
contained herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and made effective as of the day and year first above written.

 

APARTMENT TRUST OF AMERICA, INC.

By:  

/s/ Stanley J. Olander

Name:   Stanley J. Olander, Jr. Title:   Chief Executive Officer and Chairman of
the Board APARTMENT TRUST OF AMERICA HOLDINGS, L.P. By:   APARTMENT TRUST OF
AMERICA, INC., its General Partner   By:  

/s/ Stanley J. Olander

  Name:   Stanley J. Olander, Jr.   Title:   Chief Executive Officer and
Chairman of the Board ROC REIT ADVISORS, LLC By:  

/s/ Stanley J. Olander

Name:   Title:  

/s/ Stanley J. Olander

STANLEY J. OLANDER

/s/ Gustav G. Remppies

GUSTAV G. REMPPIES

/s/ David Carneal

DAVID CARNEAL

Signature page to Advisory Termination Agreement and Mutual Release